Citation Nr: 0119384	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an acquired back 
disorder, to include degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to 
November 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant did not serve in combat.

2.  Reported inservice stressors have not been verified.

3.  Competent evidence of residuals from an inservice back 
injury or competent evidence linking the post-service 
development of degenerative joint disease in the lumbar spine 
to an inservice injury has not been presented.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  An acquired back disorder, to include degenerative joint 
disease of the lumbar spine was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In a letter issued in June 1997 and by virtue of the 
rating decision, the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The appellant and his 
representative have been advised of the evidence that has 
been obtained by the RO and the evidence that was 
unobtainable.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant, in 
fact, it appears that all available evidence identified by 
the appellant relative to these claims has been obtained and 
associated with the claims folder.  The claims folder 
contains responses from the VA Medical Center that all 
available records were forwarded.  As for private medical 
records that purportedly documented medical treatment 
immediately after service, the appellant and his wife have 
advised that the physicians are deceased and the records 
destroyed.  Service medical records and personnel records 
were obtained.  The National Personnel Records Center 
certified in June 1997 that all available medical and Navy 
personnel records had been forwarded.  A search was conducted 
of records stored at the Naval Hospital at Camp Elliot for 
records created during the appellant's active service and a 
response in the claims folder indicated that no records were 
located.  VA Medical Center records as far back as the 1960's 
were obtained out of record storage and associated with the 
claims folder.  VA examinations with regard to both the back 
and post-traumatic stress disorder claim were conducted in 
July 1997 and a copy of the reports associated with the file.  
The RO forwarded the appellant's account of his inservice 
stressors to the U.S. Armed Services Center for Research of 
Unit Records and a report was obtained that included ships 
logs from the period of the reported stressors.  A hearing 
was conducted before the RO in February 1999 and a transcript 
associated with the claims folder.  At the time of the 
hearing, the appellant was informed of the evidence needed to 
complete his claim and the duty to suggest evidence pursuant 
to 38 C.F.R. § 3.103 (2000) was met.  

The appellant and his wife have alleged that there must be 
outstanding records from the period of the appellant's 
service that would substantiate the appellant's claims, 
although they have not identified what or where that evidence 
might be.  The RO obtained service medical records that 
appear to be for the entire period of the appellant's 
service, obtained medical records as far back as the 1960's, 
documented those records that were not available, and further 
confirmed the activities of the appellant's assigned ship 
during the period he identified.  We therefore hold that no 
reasonable possibility exists that additional assistance 
would aid in substantiating the claims.  

When the Board considers an issue not considered below by the 
RO, in this case because the passage of the Veterans Claims 
Assistance Act came after the RO had completed consideration 
of the case, then the Board must consider whether the 
appellant would be prejudiced by appellate review without 
first returning the case to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant filed an original claim in March 1997 in which 
he sought service connection for post-traumatic stress 
disorder and back problems.  In an accompanying statement, he 
contended that he had lived most of his adult life with 
shattered nerves, anxiety attacks, horrible nightmares, 
dislike of crowds, irritability and frustration.  In April 
1952 he was assigned to LST-845 for duty.  He delivered 
supplies to combat troops in Korea in August 1952, and while 
they unloaded their cargo they were sitting ducks for enemy 
fire.  In November 1952, they went back to the Korean combat 
area with a load of supplies to unload.  This time it was 
worse.  They were attacked from a hillside.  There were 
artillery shells that fell around them.  One of their LST's 
that was manned by South Koreans took a direct hit right in 
front of them.  There were other ships firing constantly at 
the enemy while they were unloading the cargo.  He was 
scared.  He also endured typhoons.  Some were so severe that 
they could not eat, sleep, or stay stationary on board.  
Their ship was helpless, rolling almost to the point that it 
was almost impossible to right itself.  On one such roll, he 
was thrown down and hit his back on a pipe.  It was all he 
could do to hang on to keep from being thrown overboard.  
This was how he hurt his back.  He was so scared and thankful 
that he did not report it.  This particular typhoon damaged 
the ship badly.  Another traumatic ordeal was when he became 
ill on the ship and was given penicillin.  He nearly died and 
thought for sure he was dying.  He was transported out to a 
naval hospital where he spent 12 days.  He had blocked out 
the rest and could not remember.  By the middle of 1954 his 
nerves blew.  He could no longer cope or control his own 
actions.  He was in trouble more than not.  In late November 
1954 he was transferred for confinement.  He had been messed 
up for the last 40 years.  He did wood cutting and timber 
work so that he could be alone as long as he was physically 
able.

The appellant's DD-214 indicated the receipt of the National 
Defense Service Medal, the United Nations Service Medal and 
the Korean Service Medal (2 stars.).  In September 1954, he 
was granted liberty from the U.S.S. Satyre with orders to 
report back in October 1954.  He did not, and was found 
absent without leave, intentions unknown.  He surrendered in 
October 1954.  In November 1954 he was transferred to Camp 
Elliot for confinement.  He was issued standard transfer 
orders to report to the U.S.S. Isbell no later than April 3, 
1955.  He surrendered in full uniform on April 6, 1955 and 
was held for disciplinary action.  On April 16, 1955 he was 
arrested by civil authorities in San Diego, California for 
furnishing alcohol to a minor.  In November 1955 he was not 
recommended for reenlistment, was transferred for processing 
and discharged.  His record of discharge indicated that he 
was not entitled to a Good Conduct Medal.

A review of his MARKS records indicated that the appellant 
had service on the U.S.S. LST 845 from January 1952 to March 
1954 with 4.0 conduct grades during his entire period of 
service.  He was listed on the U.S.S. Satyr beginning in 
March 1954 and received 4.0 conduct grades through June 1954.  
Beginning in August 1954, his conduct grades deteriorated.  
His transfer to confinement in November 1954 was documented.  
His conduct grades improved to between 2.0 and 4.0 for the 
remainder of his enlistment.

Personnel records documented service in the Korean Combat 
Area in August 1952 and from November 27, 1952 to December 1, 
1952.

Service medical records documented a normal psychiatric and 
musculoskeletal/spine condition at the time of his enlistment 
examination in December 1951.  The appellant denied any bone, 
joint, other deformity or arthritis.  He denied trouble 
sleeping, nightmares, depression, or excessive worry.  He 
reported 3 jobs in the prior 3 years.  He was examined and 
found physically qualified for transfer in April 1952.

A sick call log documented no psychiatric or back complaints 
from April 1952 to January 1953.

The appellant reported to sick call on January 8, 1953.  He 
had developed generalized skin eruptions, itching and joint 
pain after he had received a penicillin injection for an 
upper respiratory infection.  Physical examination was 
essentially negative except for urticaria, referred pain and 
itching.  He was hospitalized on January 9, 1953, treated and 
released to duty on January 21, 1953. 

The sick call log documented no psychiatric or back 
complaints in the multiple entries recorded from February 
1953 to January 1955.

No disqualifying defects were noted on examinations conducted 
in August 1953, March 1954, November 1954, and March 1955.

A separation examination was conducted in November 1955.  The 
appellant's spine, upper extremities, lower extremities, and 
psychiatric evaluations were all normal.  No disqualifying 
defects were noted.

The appellant was hospitalized in February 1964 at the VA 
Medical Center.  The appellant reported that he had been in 
his usual state of health until prior to admission when he 
began having hemorrhoid trouble.  There was no back disorder 
reported on physical examination.  The hemorrhoids prolapsed 
with heavy work and so he had not been able to work for 3 
months because of this.  He was scheduled for 
hemorrhoidectomy but did not return for surgery after a 
weekend pass.  No psychiatric diagnosis was offered.

The appellant was hospitalized in February 1970 and was 
discharged with a diagnosis of psyhcophysiological 
gastrointestinal reaction in a basically insecure 
personality, and hemorrhoids.  In March 1970 he was admitted 
to the VA Medical Center.  He had a very poor work history.  
He farmed until service and since service had worked on and 
largely off on construction and as a farm laborer.  He had 
been drinking heavily until 1969.  Upon physician's advice, 
he began to drink in moderation but became much more 
irritable, complained of headaches, stomach pain, chest pain 
and felt that his two daughters were getting on his nerves.  
On admission he was very tense and anxious.  He had a variety 
of somatic complaints but was otherwise free of delusions and 
hallucinations.  Physical examination was reported and was 
silent for any back disorders.  He was referred for 
hemorrhoid surgery and upon his return to the ward stated 
that he felt well and much less nervous than before.  Anxiety 
neurosis was diagnosed.

The appellant was receiving outpatient treatment in the VA 
mental health clinic, and in March 1975, was admitted to the 
alcohol unit.  He signed out against medical advice in 3 
days.  In July 1975 the appellant complained of stomach 
trouble with gas and a dislike of being around people.  He 
had not worked since 1970 because he "gave out" easily.  He 
believed he had some problems with his drinking and his 
nerves.  He did not report for scheduled appointments in 
January 1976 and his case was closed.

VA Medical Center records in September 1996 documented 
complaints of anxiety since 1953 with recent confusion.  The 
appellant reported nightmares, nervousness around other 
people.  His appetite was too good, he did not want to hunt 
or fish (although he reported recent hunting), he had 
thoughts of worthlessness and hopelessness.  He had been 
suicidal in the past.  He got tired easily and forgot things.  
He reported agitation.  Although he used to abuse alcohol, he 
had none for 12 years.  Diagnoses of rule-out post-traumatic 
stress disorder and of depression were offered.  He was 
referred to the post-traumatic stress disorder clinic.  He 
was examined in the mental hygiene clinic in October 1996.  
He reported depression, increased anxiety, nightmares, 
flashbacks, intrusive thoughts, fear of crowds, increased 
startle response, and disturbed sleep.  Post-traumatic stress 
disorder and a probable mood disorder were diagnosed.  

In a letter dated in December 1996, a VA staff psychiatrist 
from the post-traumatic stress disorder section wrote that 
that appellant was currently under his care.  The appellant 
had symptoms indicative of post-traumatic stress disorder.  
These included intrusive thoughts, nightmares (both related 
to combat experiences), hyperarousal, depressed mood panic 
attacks, outbursts of rage, decreased affective range and 
sleep difficulties.  He was a Korean War veteran and had 
extensive combat exposure during the war.  The physician 
believed that this was a service-connected disorder.

In a January 1997 letter, Dr. Harbin, an osteopath, indicated 
that the appellant was under his care and that he had 
symptoms of post-traumatic stress disorder.  The appellant 
had intrusive thoughts and severe nightmares that were both 
related to combat experiences.  He reported hyperarousal, 
depressed mood, panic attacks, outbursts of rage, decreased 
affective range and sleep difficulties.  He was not 
employable due to chronic and severe post-traumatic stress 
disorder.  He was a Korean War veteran and had extensive 
combat exposure.  During combat, his duties included working 
on a cargo ship that actively supported the front.  His ship 
was caught in a typhoon and he suffered back trauma as a 
result.  In the doctor's opinion the appellant's condition 
was entirely a service connected disorder.

In June 1997 records, the appellant and his wife reported 
depressed mood and irritability.

A VA psychiatric examination was conducted in July 1997.  The 
claims folder was reviewed prior to the examination.  The 
appellant stated that he was very nervous and that he stayed 
depressed all of the time.  He had nightmares not only every 
night but every time his eyes shut.  He had nightmares about 
being in the service and a recurring dream about a combat 
situation that he was not actually in.  He reported numerous 
intrusive thoughts about the war.  He thought the typhoon he 
went through did as much damage as anything else.  He 
reported being easily startled by a sudden noise.  The 
appellant reported that among the two most traumatic events 
from the war was in the fall of 1952 when the ship in front 
of them got hit.  Then a large shell hit the bow of the 
appellant's ship and threw water all over him.  He went from 
the bow to the stern and there was a lot he did not remember.  
Around the same time his ship went through a typhoon which 
lasted for many days.  He remembered being terrified, his 
ship just bobbed around in the sea.  On mental status 
examination he was casually groomed and conversed readily 
with the examiner.  He was fully cooperative and gave no 
reason to doubt any of the information he provided.  He made 
virtually no eye contact.  At the conclusion of the 
interview, the physician diagnosed chronic post-traumatic 
stress disorder.

A VA orthopedic examination was conducted in July 1997.  The 
appellant reported that he had injured his back in service 
during a fall on a ship in 1952.  The examiner stated that 
after a careful evaluation of the reported history, he was 
unable to outline any consistent interval visits to 
physicians between 1955 and the present time.  After 
discharge he worked at heavy occupations such as construction 
and farm work.  His last occupation was cutting timber.  
Physical examination and X-ray examination revealed 
degenerative joint disease in the lumbosacral spine with 
hypertrophic spurring at L4-5.  There was apophyseal 
subluxation in the lumbar area.  The physician concluded that 
the degenerative changes at the present time were in keeping 
with his age and the type of occupation that he had done.  
These changes were capable of producing episodic back 
discomfort.

The appellant submitted lay statements in support of his 
claims in July 1997.  Basically, his wife and friends 
indicated that the appellant's personality had changed during 
service and they attributed the development of his 
nervousness, drinking and other psychiatric problems to his 
service during the Korean War.

The RO obtained a report from the U.S. Armed Services Center 
for Research of Unit Records in June 1998.  Extracts from the 
deck logs for the appellant's ship documented that the ship 
entered the Korean Combat area on August 13, 1952 and off-
loaded vehicles and Army personnel at Pongam Do, Korea.  
Between November 27-28, 1952, the ship anchored in Pohang Do, 
Korea and loaded vehicles.  The deck logs for the period 
August to December 1952 were reviewed and the researcher was 
unable to verify that the ship went through a typhoon or that 
a large shell hit the bow.  The Board has personally reviewed 
the ship's history for the period of the appellant's service 
on the ship and there is no record of being fired upon, 
typhoon weather, or ship damage during that period.  This 
ship was not awarded any combat medals during its entire 
service.  Log entries for the period during which the ship 
was in combat waters did not record any combat, damage to a 
neighboring ship, typhoon, or damage to itself.

In his Notice of Disagreement submitted in August 1998, the 
appellant denied ever saying that his ship had taken a hit.

The appellant and his wife testified before the RO in 
February 1999.  He reiterated his contentions that his ship 
was in combat, with three rocket ships and some destroyers on 
his side and firing while they were trying to get the forward 
hatch secured.  Somebody in the front of the ship told them 
that the ship in front of them got hit.  He was scared to 
death.  He did not remember much more because his mind went 
blank.  When he got home he dreamed about this experience, 
the typhoon they went through, and combat that he was not 
even in.  He saw two psychiatrists before he got out of 
service while he was in California.  He was currently being 
treated by VA doctors with medication.  He hurt his back 
during the typhoon.  The ship rolled so heavy it almost threw 
him over the side.  When it rolled it threw him against a 
vent pipe and he could not get up for a long time.  It did 
not hurt him enough right then to seek treatment.  He had not 
been out of service but a few days and he picked up a saw and 
it felt like somebody had stuck a knife in his back.  He 
could not link it to any other injury other than the fall on 
the ship.  He ordinarily worked by himself because he could 
not stand to be around people.  His problems had gotten worse 
as he got older.  His wife testified that they were married 
in July 1953.  After they were married she noticed a big 
change in the way he acted.  He drank very heavily and would 
relive his experiences.  He was not interested in the same 
things as before and he was much more tense.  He became more 
introverted and was abusive physically to her and mentally to 
their children.  He finally shook the drinking problem.  He 
still had periods of very deep depression even with 
treatment.  He complained to her of back pain while he was in 
service and it made it difficult for him to do any physical 
work.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Post-traumatic stress disorder.

The Board concludes that the appellant is not a combat 
veteran and did not serve in combat.  His DD-214 did not 
record any combat medals or awards, and the ship upon which 
he served did not earn any combat awards or citations.  
Although the ship entered a combat area twice during the 
appellant's service, service in a combat zone is not 
sufficient to establish combat service.  Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993); VAOPGCPREC 12-99 (October 18, 1999).  
Review of the ship's logs and history during the appellant's 
period of service did not reveal combat service.  Since the 
appellant did not serve in combat, the provisions of 
38 U.S.C.A. § 1154 (West 1991) and the combat provisions of 
38 C.F.R. § 3.304(f) do not apply.  Accordingly, reported 
inservice stressors must be verified before service 
connection for post-traumatic stress disorder may be granted.

The appellant's reported inservice stressors have not been 
verified because credible supporting evidence that the 
claimed inservice stressor occurred has not been presented.  
The appellant's service on the LST-845 during August 1952 and 
November 1952 while it was in the Korean combat area has been 
verified.  The ships log and history for those periods failed 
to reflect that the ship encountered enemy fire, or that the 
ship in front of them was hit during either period.  The 
records failed to document that the ship encountered a 
typhoon shortly thereafter.  The appellant has stated that 
the ship was badly damaged by the typhoon, and although other 
damages were reported in the records, damage to the ship by a 
typhoon or bad weather during the appellant's service was not 
documented.  In the absence of credible supporting evidence 
that any of the appellant's reported stressors occurred, 
service connection for post-traumatic stress disorder is not 
warranted.

We note that both VA and private physicians have diagnosed 
the appellant with post-traumatic stress disorder and 
attributed it to his service.  Only one of those physicians, 
the July 1997 VA examiner, had the benefit of a review of the 
claims folder and none had the benefit of the U.S. Armed 
Services Center for Research of Unit Records report.  We 
further note that both the December 1996 VA psychiatrist and 
Dr. Harbin attributed post-traumatic stress disorder to 
"extensive combat exposure" which has not been verified for 
the appellant or even his ship.  The 1997 VA examiner was 
apparently under the impression that the appellant's own ship 
was hit as was recorded in his report.  Therefore, although 
we accept that competent examiners have diagnosed post-
traumatic stress disorder and attributed it to the 
appellant's service, all of the diagnoses were based on 
misinformation and none had the benefit of the facts 
presently before the Board.  Accordingly, these opinions are 
accorded a lessened degree of probative value.  A diagnosis 
of post-traumatic stress disorder without verification of 
inservice stressors for a noncombat veteran is insufficient 
to support service connection for post-traumatic stress 
disorder.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Acquired back disorder, to include degenerative joint disease 
of the lumbar spine.

Competent evidence of post-service degenerative joint disease 
in the lumbar spine has been presented.  However, there is no 
evidence of an inservice back disability.  The appellant is 
competent as a lay person to report that he hurt his back in 
about 1952, since a lay person is competent to note falling 
and the onset of back pain.  As a lay person, he is not 
competent to diagnose a back injury.  Therefore there is no 
competent evidence of any residual back injury from the 
reported inservice fall.  We note that the entirety of the 
sick log entries were silent for any back complaints.  We 
note that examinations conducted during the remainder of the 
appellant's service were silent for back diagnoses.  The 
separation examination in November 1955 constitutes competent 
evidence that any back injury that may have occurred in 
service was acute and resolved without residual disability 
since the examination of the spine was normal.

Competent evidence that attributes the post-service 
development of degenerative joint disease in the lumbar spine 
to an inservice injury has not been presented, rather the VA 
examiner in July 1997 concluded that the degenerative changes 
were consistent with the appellant's age and post-service 
occupation.  The appellant's lay opinion is not competent for 
the purpose of linking his current back disability to an 
inservice injury.  Lay testimony is not competent for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno, 6 
Vet. App. at 469-70. 

The preponderance of the evidence is against a finding that a 
back disorder, to include degenerative joint disease in the 
lumbar spine was incurred in service and there is no doubt to 
be resolved.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for an acquired back disorder, to 
include degenerative joint disease of the lumbar spine is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





